Citation Nr: 1528721	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for L5-S1 disk herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had active service from January 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for L5-S1 disk herniation, assigning a 10 percent evaluation, effective December 21, 2007.    

In support of his claim, the Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2009 (service connection) and again in May 2015 before the undersigned Veterans Law Judge of the Board at the RO (higher rating).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Subsequent to the most recent supplemental statement of the case issued in November 2013, VA examination was conducted in June 2015.  The RO did not issue a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c).

During his hearing, the Appellant reported receiving treatment from a private physician assistant (Terry Goldstrum, phonetic spelling) as well as from an unnamed private physician that is now retired.  He further indicated that he was referred to a new unnamed physician where he is now receiving ongoing medical care.  Hearing transcript, pgs. 3-4.  He also referred to studies conducted by various spine specialists during the appeal period.  Hearing transcript, pgs. 8-9.  While the claims file contains some private records from 2006, there are no current records of treatment.  Furthermore, a September 2006 private medical record shows that the Appellant reported he filed a Worker's Compensation claim.  These records should be obtained.  

The VA treatment records should be updated to include records compiled since June 2015.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of all of the Appellant's Worker's Compensation claim. 

2.  Obtain and associate with the claims file any outstanding, VA medical records pertaining to the Appellant's lumbar spine from June 2015 on.

3.  The RO should re-adjudicate the Appellant's claim, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted, issue the Appellant and his representative a supplemental statement of the case and provide an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




